PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









In re Application of 
Kolind Poulsen Lassen, Jesper
Application No. 35/508,715
Filed: February 5, 2020
Attorney Docket No.: 3116662 US01
For: Football training device
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 28, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Office action under Ex parte Quayle, 1935 Dec. Comm’r Pat. 11 (1935), mailed January 19, 2021, which set a shortened statutory period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were timely obtained.  Accordingly, the application became abandoned on March 20, 2021. A Notice of Abandonment was mailed August 12, 2021.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) the reply in the form of Response to Ex Parte Quayle, (2) the petition fee of $1050.00; (3) the required statement of unintentional delay statement; and (4) a terminal disclaimer and $170.00 fee have been received. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1160.00 extension of time fee submitted on October 28, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be refunded in due course. 




This application is being referred to Technology Center Art Unit 2913 for appropriate action in the normal course of business on the reply received October 28, 2021.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions